Citation Nr: 0942524	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  02-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a blood disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired mental 
disorder.

4.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral knee 
disorder.





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
January 1992.  Service in Southwest Asia is evidenced in the 
record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In an unappealed April 1992 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a bilateral knee disorder.

The Veteran's September 2001 claim sought entitlement to 
service connection for Gulf War sickness, a bilateral knee 
condition and a right wrist condition.  In a January 2002 
rating decision, the RO denied entitlement to service 
connection for a right wrist disorder, a low blood count 
disorder due to an undiagnosed illness, a nervous twitch due 
to an undiagnosed illness and hypertension due to an 
undiagnosed illness.  In a separate January 2002 decision, 
the RO denied the Veteran's claim to reopen a previously 
denied claim for entitlement to service connection for a 
bilateral knee condition.

The Veteran submitted a notice of disagreement (NOD) dated 
March 2002 for the issues of right wrist, bilateral knees, 
blood disorder, nervous twitch and hypertension.  The RO 
issued a statement of the case (SOC) dated May 2002 which 
addressed the wrist, blood, nervous twitch and hypertension 
disorders.  The Veteran subsequently submitted a VA Form 9 in 
June 2002 indicating that he appealed all issues on the May 
2002 SOC to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Bilateral knee disorder claim

In November 2005, the RO issued a SOC regarding the bilateral 
knee claim.  No VA Form 9 or other written submission by the 
Veteran indicates that he formally appealed the bilateral 
knee claim.  However, the Board observes that the Veteran was 
never provided adequate notice regarding the claim in 
conformance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In Kent, the Court specifically addressed statutory notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

In this case, the notice provided the Veteran in the RO's 
October 2005 notice letter fails to inform the Veteran the 
reason why his prior claim was denied and does not describe 
the evidence that is necessary to substantiate a new claim.  
Such notice must be provided.  In this vein, the Board 
observes that the Veteran is entitled to a decision 
subsequent to the notice.  As a matter of law, the provision 
of adequate statutory notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See, 
for example, Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  


The Veteran is hereby notified that if he wishes to appeal 
the issue of whether new and material evidence has been 
received sufficient to reopen his claim for entitlement to 
service connection for a knee disorder, he must submit a 
formal appeal within 30 days after the RO issues a 
supplemental statement of the case on the issue.  See 
38 C.F.R. §§ 20.202, 20.302 (c) (2009).

Hearing before a VLJ

The Veteran sought a hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C., in the June 2002 substantive 
appeal.  He was scheduled for such a hearing but indicated in 
a written letter received by the Board in May 2006 that he 
was unable to attend the hearing.  In a July 2006 ruling, the 
Board granted the Veteran's request for a rehearing.  The 
record includes notice to the Veteran of the rescheduled 
hearing as being returned as undeliverable.  Postal 
authorities dated the letter as undeliverable on August 23, 
2009.  In other words, it appears that the Veteran never 
received notice of the new hearing.  The Board further 
observes that there is more than 3 years between the date of 
the Board's motion to allow a new hearing and the date of the 
notice of the new hearing.  The record also shows that the 
Veteran's service representative implies in the October 2009 
brief in support of the Veteran's claims that he still wishes 
to have the hearing.  For those reasons, VBA should attempt 
to contact the Veteran in writing and confirm that he wants 
to go forward with a hearing before a VLJ, and if the Veteran 
so desires, to arrange for that hearing to take place.








	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and provide him with notice which 
conforms to the Court's requirements 
stated in Kent v. Nicholson, 20 Vet. App. 
1 (2006), as it regards his claim to 
reopen a claim for entitlement to service 
connection for a bilateral knee disorder.  
VBA should also request in writing that 
the Veteran indicate whether he desires to 
participate in a hearing before a Veterans 
Law Judge.  If the Veteran indicates that 
he wishes such a hearing, then VBA should 
accommodate him.  Finally, VBA should take 
all reasonable steps to locate the Veteran 
should the notice described above be 
returned by Postal authorities.  All steps 
to locate the Veteran's current 
whereabouts should be documented in the 
Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should provide the Veteran and his 
service representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

